Exhibit 10.1

EXECUTION VERSION

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of March 30, 2012 (this “Agreement”), by and
among each lender listed on the signature pages hereto as a Tranche C-3 Term
Loan Lender (each a “Tranche C-3 Term Loan Lender” and collectively the “Tranche
C-3 Term Loan Lenders”), EDUCATION MANAGEMENT LLC, a Delaware limited liability
company, as Borrower (“Company”), EDUCATION MANAGEMENT HOLDINGS LLC, as a
Guarantor (“Holdings”), CERTAIN SUBSIDIARIES OF HOLDINGS, as Guarantors, and BNP
PARIBAS, as Administrative Agent and as Collateral Agent.

RECITALS:

WHEREAS, reference is hereby made to the Second Amended and Restated Credit and
Guaranty Agreement, dated as of December 7, 2010 (as it may be amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Company, Holdings, CERTAIN
SUBSIDIARIES OF HOLDINGS, as Guarantors, the Designated Subsidiary Borrowers
party thereto from time to time, the Lenders party thereto from time to time,
CREDIT SUISSE SECURITIES (USA) LLC, as Syndication Agent and BNP PARIBAS, as
Administrative Agent and Collateral Agent; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Company
may have New Term Loan Lenders provide New Term Loan Commitments by entering
into one or more Joinder Agreements with New Term Loan Lenders.

WHEREAS, pursuant to the terms and conditions of the Credit Agreement, the
Tranche C-3 Term Loan Lenders constitute New Term Loan Lenders and their
commitments hereunder constitute New Term Loan Commitments.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Tranche C-3 Term Loan Lender party hereto hereby agrees to commit to
provide its respective Commitment as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:

Each Tranche C-3 Term Loan Lender (i) confirms that it has received a copy of
the Credit Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes
Administrative Agent and Syndication Agent to take such action as agent on its
behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to Administrative Agent and Syndication Agent,
as the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.



--------------------------------------------------------------------------------

Each Tranche C-3 Term Loan Lender hereby agrees to make its Tranche C-3 Term
Loan Commitment on the following terms and conditions:

 

1. Applicable Margin. The Applicable Margin for the Tranche C-3 Term Loans shall
mean, as of any date of determination (a) with respect to Tranche C-3 Term Loans
that are Eurodollar Rate Loans, 7.00% per annum and (b) with respect to Tranche
C-3 Term Loans that are Base Rate Loans, 6.00% per annum. Notwithstanding
anything in the Credit Agreement to the contrary, the minimum Adjusted
Eurodollar Rate applicable to the Tranche C-3 Term Loans at any time shall be
1.25% per annum.

 

2. Original Issue Discount. The gross proceeds required to be funded by each
Tranche C-3 Term Loan Lender with respect to its Tranche C-3 Term Loan shall be
equal to 97% of the principal amount of such Tranche C-3 Term Loan.

 

3. Principal Payments. Company shall make principal payments on the Tranche C-3
Term Loans in installments on the dates and in the amounts set forth in
Section 2.12 of the Credit Agreement; provided, that the initial Installment
Date in respect of the Tranche C-3 Term Loans shall be June 30, 2012.

 

4. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Tranche C-3 Term Loans shall be reduced in connection with any voluntary or
mandatory prepayments of the Tranche C-3 Term Loans in accordance with Sections
2.12, 2.13 and 2.14 of the Credit Agreement respectively.

 

5. Voluntary Prepayment Premium. Voluntary prepayments of the Tranche C-3 Term
Loans on or prior to the second anniversary of the date that the Tranche C-3
Term Loans are funded (the “Effective Date”) shall be accompanied by payment of
the Make-Whole Premium. After the second anniversary of the Effective Date, the
Tranche C-3 Term Loans shall be prepayable pursuant to Section 2.13(a) of the
Credit Agreement.

For purposes hereof, the following terms shall have the meanings set forth
below:

“Comparable Treasury Issue” means the United States Treasury security selected
by a Reference Treasury Dealer appointed by the Administrative Agent after
consultation with Company as having a maturity nearest to the second anniversary
of the Effective Date that would be utilized, at the time of selection and in
accordance with customary financial practice, in pricing new issues of corporate
debt securities of comparable maturity to the remaining period prior to the
second anniversary of the Effective Date; provided that if the period from such
date to the second anniversary of the Effective Date is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used.

“Comparable Treasury Price” means, for any date, (a) the average of the bid and
asked prices for the Comparable Treasury Issue (expressed in each case as a
percentage of its principal amount) on the third Business Day preceding such
date, as set forth in the most recently published statistical release designated
“H.15(519)” (or any successor release) published by the Board of Governors of
the Federal Reserve System of the United States of America and which establishes
yields on actively traded United States Treasury



--------------------------------------------------------------------------------

securities adjusted to constant maturity under the caption “Treasury Constant
Maturities”, or (b) if such release (or any successor release) is not published
or does not contain such prices on such Business Day, the average of the
Reference Treasury Dealer Quotations for such date or, if only one Reference
Treasury Dealer Quotation is received, such quotation.

“Make-Whole Premium” shall mean, with respect to any voluntary prepayment of
Tranche C-3 Term Loans occurring on or prior to the second anniversary of the
Effective Date, an amount equal to the sum of the present value as of such date
of all interest that would have accrued on the principal amount of such Tranche
C-3 Term Loans so prepaid from such date through the second anniversary of the
Effective Date, in each case computed using a discount rate equal to the
Treasury Rate (determined as of the Business Day prior to such date) plus 0.50%,
and discounted in accordance with accepted financial practice. For purposes of
clause (a)(ii) of this definition, the amount of interest that would have
accrued shall be calculated using the interest rate for such principal amount of
such Tranche C-3 Term Loans in effect as of the date of such prepayment.

“Reference Treasury Dealer” means each of an Affiliate of the Administrative
Agent that is a primary United States Government securities dealer in New York
City designated by the Administrative Agent and one other primary United States
Government securities dealer in New York City designated by the Administrative
Agent with the consent of Company (each a “Primary Treasury Dealer”); provided
that if any of the foregoing shall cease to be a Primary Treasury Dealer, the
Administrative Agent, with the consent of Company, shall select another Primary
Treasury Dealer to act as Reference Treasury Dealer.

“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and on any date, the average, as determined by the
Administrative Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Administrative Agent by such Reference Treasury Dealer at 5:00
p.m. (New York City time) on the third Business Day preceding such date.

“Treasury Rate” means, for any date, the rate per annum equal to the yield to
maturity of the Comparable Treasury Issue, compounded semi-annually, assuming a
price for such Comparable Treasury Issue (expressed as a percentage of its
principal amount) equal to the Comparable Treasury Price for such date.

 

6. Financial Covenants. For purpose of compliance with Section 6.10 of the
Credit Agreement in respect of the Tranche C-3 Term Loans for any Test Period
ending after June 30, 2016 (a) the maximum Total Leverage Ratio permitted
pursuant to clause (a) thereof shall be 3.50:1 and (b) the minimum Interest
Coverage Ratio permitted pursuant to clause (b) thereof shall be 2.75:1.

 

7.

Tranche C-3 Term Loan Maturity Date. All amounts owed in respect of the Tranche
C-3 Term Loans shall be repaid no later than the date that is six years from the
Effective Date; provided, however, that such maturity shall be accelerated to 91
days prior to the maturity date of the 8  3/4 Senior Notes due June 1, 2014
(“Senior Notes”) in the event that the Senior Notes are not repaid in full or
extended, renewed or refinanced with a Permitted Refinancing pursuant to
Section 6.3(r) of the Credit Agreement on or prior to March 1, 2014, which
Permitted Refinancing will not mature or require any scheduled amortization or
payments of principal prior to the date that is 91 days after the latest
occurring Term Loan Maturity Date.



--------------------------------------------------------------------------------

8. Proposed Borrowing. This Agreement represents Company’s request to borrow
Tranche C-3 Term Loans from the Tranche C-3 Term Loan Lenders as follows (the
“Proposed Borrowing”):

 

  a. Business Day of Proposed Borrowing: the Effective Date

 

  b. Amount of Proposed Borrowing: $350,000,000

 

c.       Interest rate option:

 

¨

x

 

a.      Base Rate Loan(s)

b.      Eurodollar Rate Loans with an initial Interest Period of thee month

 

9. Tranche C-3 Term Loan Lenders. Each Tranche C-3 Term Loan Lender acknowledges
and agrees that upon its execution of this Agreement and the making of Tranche
C-3 Term Loans that such Tranche C-3 Term Loan Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Credit
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

10. Credit Agreement Governs. Except as set forth in this Agreement, Tranche C-3
Term Loans shall otherwise be subject to the provisions of the Credit Agreement
and the other Credit Documents.

 

11. Company’s Certifications. By its execution of this Agreement, the
undersigned officer, to the best of his or her knowledge, and Company hereby
certify that:

 

  i. The representations and warranties contained in the Credit Agreement and
the other Credit Documents that are qualified by materiality are true and
correct, and the representations and warranties that are not so qualified are
true and correct in all material respects, in each case on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects on and as of such earlier date;

 

  ii. No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and

 

  iii.

This Agreement shall constitute a Credit Document for all purposes of the Credit
Agreement and the other Credit Documents. Each of the Borrowers and Guarantors
acknowledges and agrees that any of the Credit Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable (except as such
enforceability may be



--------------------------------------------------------------------------------

  limited by Debtor Relief Laws and by general principles of equity) and shall
not be impaired or limited by the execution or effectiveness of this Agreement.

 

12. Company Covenants. By its execution of this Agreement, Company hereby
covenants that:

 

  i. Company shall deliver or cause to be delivered legal opinions of:
(i) Simpson Thacher & Bartlett LLP, special counsel for Credit Parties and
(ii) in-house counsel for Company, in each case dated as of the date hereof and
covering such matters as the Administrative Agent may reasonably request in
respect of this Agreement and otherwise in form and substance reasonably
satisfactory to Administrative Agent;

 

  ii. Set forth on the attached Officers’ Certificate are the calculations (in
reasonable detail) demonstrating compliance with the financial tests described
in Section 6.10 of the Credit Agreement; and

 

  iii Company shall pay all the actual and reasonable costs and expenses of
Agents in connection with the preparation, negotiation, execution and
administration of this Agreement, including the reasonable fees, expenses and
disbursements of counsel to Agents in connection therewith, all in accordance
with Section 10.2 of the Credit Agreement.

 

  iv Company shall apply the proceeds of the Tranche C-3 Term Loans only to
(a) repay in full all Tranche C Term Loans that mature on June 1, 2013, (b) to
fund cash on the balance sheet of the Company and (c) for other general
corporate purposes.

 

13. Eligible Assignee. By its execution of this Agreement, each Tranche C-3 Term
Loan Lender represents and warrants that it is an Eligible Assignee.

 

14. Notice. For purposes of the Credit Agreement, the initial notice address of
each Tranche C-3 Term Loan Lender shall be as set forth below its signature
below.

 

15. Non-US Lenders. For each Tranche C-3 Term Loan Lender that is a Non-US
Lender, delivered herewith to Administrative Agent are such forms, certificates
or other evidence with respect to United States federal income tax withholding
matters as such Tranche C-3 Term Loan Lender may be required to deliver to
Administrative Agent pursuant to subsection 2.20(c) of the Credit Agreement.

 

16. Recordation of the Tranche C-3 Term Loans. Upon execution and delivery
hereof, Administrative Agent will record the Tranche C-3 Term Loans made by
Tranche C-3 Term Loan Lenders in the Register.

 

17. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

18.

Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject



--------------------------------------------------------------------------------

  matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

19. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF. EACH NEW TERM LOAN LENDER HEREBY AGREES TO WAIVE ITS
REPECTIVE RIGHTS TO TRIAL BY JURY IN ANY CLAIM OR CAUSE OF ACTION (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING UNDER THIS AGREEMENT OR ANY DEALINGS
BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE LENDER/BORROWER RELATIONSHIP BEING ESTABLISHED. EACH NEW TERM LOAN LENDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE PROVISIONS OF THIS
AGREEMENT. EACH NEW TERM LOAN LENDER WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDINGS BROUGHT IN ANY SUCH COURT, AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first above
written.

 

Bank of America, N.A.   By:  

 

 

Name:

 

Title:

 

Notice Address:

 

Attention:

 

Telephone:

 

Facsimile

 



--------------------------------------------------------------------------------

EDUCATION MANAGEMENT LLC

By:

 

 

  Name:   Title:

 

EDUCATION MANAGEMENT HOLDINGS LLC

By:

 

 

  Name:   Title:

 

EDUCATION MANAGEMENT FINANCE CORP.

By:

 

 

  Name:   Title:

 

ACADEMIC REVIEW, INC.

ASSOCIATION FOR ADVANCED TRAINING
IN THE BEHAVIORAL SCIENCES

ARGOSY UNIVERSITY FAMILY CENTER,
INC.

BROWN MACKIE HOLDING COMPANY THE CONNECTING LINK, INC.

EDMC MARKETING AND ADVERTISING,
INC.

EDMC AVIATION, INC. HIGHER EDUCATION SERVICES, INC. MCM UNIVERSITY PLAZA, INC.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

AID RESTAURANT, INC.

By:

 

 

  Name:   Title:

 

AIH RESTAURANT, INC.

By:

 

 

  Name:   Title:

 

AIIM RESTAURANT, INC.

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

Consented to by:

BNP PARIBAS,

as Administrative Agent

 

By:

 

 

  Name:   Title:

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

 

Type of Commitment

  Amount  

Bank of America, N.A.

  Tranche C-3 Term Loan
Commitment   $ 350,000,000       

 

 

      Total: $ 350,000,000       

 

 

 